NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The claimed invention is drawn to a pharmaceutical composition/formulation comprising a drug combination comprising (i) colchicine, and (ii) rifaximin. 
Regarding colchicine, Davis et al (US 2009/0215904 – published 8/27/2009; of record) is considered to be representative of the closest prior art, and teaches “ultrapure colchicine compositions” which “can be tablets” for the treatment of “gout flares” (Abstract) as well as several other conditions including “asthma… cancer… primary biliary cirrhosis…” and so on (Paragraph 0164).  Significantly, however, Davis et al only demonstrate the treatment of gout and gout flares.
 Regarding rifaximin, which, as taught by Adachi et al (Clin Infections Diseases 42:541-547, 2006; of record), is a “virtually nonabsorbed rifamycin drug” (Abstract) that “[s]imilar to rifampin… has broad spectrum activity against aerobic and anaerobic gram-positive and gram-negative microorganisms” (Page 541, Column 1),  Kodsi (US 2006/0210492; of record) is considered to be representative of the closest prior art, and teaches its use in “treat[ing] localized diseases of the gastrointestinal tract” including “infections that are localized to the gut” (Paragraph 0007), as well as “rifaximin compositions in the treatment of diarrhea from cryptosporidiosis” (Paragraph 0012), “gastric dyspepsia caused by Helobacter pylori” (Paragraph 0013), “vaginal infections” (Paragraph 0014), “Clostridium difficile-associated diarrhea, Crohn’s disease, Diverticular disease, Hepatic encephalopathy, Helicobacter pylori eradication, infectious diarrhea, irritable bowel syndrome, pouchitis…” and so on (Paragraph 0015).
Collectively, the prior art teach colchicine and rifaximin for the treatment of exclusive and unrelated conditions.  At most, Sandhu et al (Gastroenterology and Hepatology 2(11):843-849, 2006; of record) mention both colchicine and rifampin (aka, rifampicin) in the management of primary sclerosing cholangitis (PSC).  Yet, as taught by Sandhu et al, “rifampicin improve[s] pruritis but response… cannot be reliably predicted” (Abstract) and, similarly, “colchicine… failed to show any beneficial effects in PSC” (Page 846, Column 1).  As such, there does not appear to be an obvious motivation for the combination of colchicine and rifaximin, as claimed.
For all the foregoing reasons, the claims are free of the art and non-obvious.  And since the claims contain written support and are enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611